By the Court, C. L. Allen, J.
The first objection urged against the recovery in this action is, that the order of maintenance, of the 6th of September, 1848, is not valid, because the county superintendents of the poor of St. Lawrence county, had no authority or right to apply for such order. That the distinction between town and county poor had never been legally abolished in that county. It does not distinctly appear that the resolution of the board of supervisors was ever filed in the county clerk’s office, as required by the statute; and until that was done, the defendant’s counsel insists that no legal change in the pauper system of that county was produced, and that therefore the application should have been made by the overeers of the poor of the town of Canton. The case of Thompson and others v. Smith, (2 Denio, 177,) goes very far to establish the position contended for by the defendant,' and had the objection been interposed *420before the county court, where the order was granted, I think it would have been well taken. But no such position was there taken. The defendant consented to the order, thereby impliedly admitting that the superintendents were the proper parties to make the application, and that of course the distinction between town and county poor, had been abolished. I think he is too late in presenting the objection here: it is res adjudicata. The case of Embury v. Conner, (3 Comst. 511,522,) establishes the doctrine, conclusively, that the judgment or decree of a court possessing competent jurisdiction is, as a general rule, final,not only as to the subject matter thereby actually determined, but as to 'every other matter which the parties might litigate in the cause, and which they might have decided. And see 12 Wend. 399 ; 2 Barb. S. C. Rep. 586,- and cases cited.
But it is argued that the county court had no jurisdiction to hear or to adjudicate upon this matter. . By the 2d section of the act for the relief' and support of indigent persons, (1 R. S. 614,) it .is made the duty of the overseers of the poor of the town where such poor person may be, to apply to the court of sessions of the county where such relative may dwell, for an order to compel such relief. By the 14th section of the 6th article of' the constitution of 1846, the county judge shall hold the county court, which shall have jurisdiction in special cases as the legislature may prescribe; and the county judge, with two justices of the peace to be' designated according to law, may hold courts of sessions, with such criminal jurisdiction as the legislature shall prescribe, and perform such other duties as may be required by law.
The 4th section of the judiciary act (Laws of 1847 p. 208) declares, that the courts of sessions of the respective counties, organized by the act, shall possess the same powers and exercise the same jurisdiction, in their respective counties, as are now possessed by and exercised by the courts of general sessions of the peace, so far as the same are consistent with the constitution and the provisions of that act. And the 8th subdivision of the" 5th section (Laws of 1847, p. 209) declares, that every court of sessions shall have power to compel relatives of poor persons and *421committees of the estates of lunatics, to support such persons and lunatics, in the cases and in the manner prescribed by law. The manner prescribed by law was the provision in 1 E. S. 614; and the power was thus transferred from the general sessions to the court of sessions.
But the counsel for the appellants, while they concede this, insist that this was not an order of the “ court of sessions” of St. Lawrence county, but of the “ county court of sessions,” in and for the county of St. Lawrence. The addition of the word “ county,” in the description of the court maybe regarded as mere surplusage. It is in fact the “ court of sessions” for the county of St. Lawrence. In The People v. Hawkins, (5 How. Pr. Rep. 3,) the court decided that a descriptio curiae may be treated like a descriptio personae, and any circumstances, false or mistaken, which do not mislead, may be disregarded. ISTo objection was made to the form or caption of the order, or to the description of the court, at the time it was entered, nor to the description of the court in the application. If these had been urged, the court would undoubtedly have ordered an amendment if necessary. The application was in fact made to, and granted by, the court of sessions, and there is no pretense that the defendant was misled orinjured by the surplus word used in the description of the court. I think this objection, therefore, cannot be sustained.
The last objection urged against the validity of the order is, that it was not made by a legally constituted court of sessions ; and in my judgment this is the most serious one which was offered. Joseph Barnes, who was one of the superintendents at the time the application was made, and on whose motion it was granted, was one of the justices of the sessions which granted the order. The court of sessions by the 11th section of the act, (2 R. S. 204,) is to be composed of the county judge and the two justices elected in the manner prescribed in that section. By the act containing general provisions concerning courts of justice, (2 R. S. 275, § 2,) it is declared that no judge of any court can sit, as such, in any cause to which he is a party, or in which he is interested, or in which he would be excluded from being a juror by reason of consanguinity or affinity to either of the parties. *422The question is, was Barnes a party to the suit, within the letter or spirit of the statute 1 He 'certainly was not interested any more than the county judge, or the other justices of the sessions. They were all citizens of the county, together, and as such were all interested alike in saving the county from as much taxes and expenses as possible. But that fact did not disqualify either of them from acting as judges in the matter before them. Neither was Barnes interested in the question of costs. No costs could have been awarded against him. No costs in this proceeding seem to be allowed by the statute. But if they were allowed they would be collected, by application to the board of supervisors. (2 R. S. 474,475, §§ 114 to 120. Id. 4th ed. 716. Superintendents of the Poor of Tompkins Co. v. Smith, 11 Wend. 181.) He was then a mere nominal party, with others. He was a member of a corporation of individuals composing the board of superintendents of the poor of the county; a majority of whom, when properly convened, could act and control in matters of business before them. The application was a quasi criminal proceeding) which the statute made it the duty of the superintendents of the poor to institute for the benefit of the whole county, and in which they had no greater or more immediate interest than any other taxable inhabitant of the county; In The Washington Ins. Co. v. Price, (1 Hopk. Ch. Rep. 1,) Chancellor Sanford remarked, that it is a maxim of every case, in every country, that ho man should be a judge in his own cause; that it is not left to his discretion, or to his sense of decency, whethérhe shall act or not; that when his own rights are in question he has no authority to determine the cause. So well, said he, is this principle understood, that in every court consisting of more judges than one, the judge who is a party in a suit takes no part in the proceedings or decision, of the cause. Barnes was in fact but a mere nominal party, but the statute makes no distinction of that nature. Its terms are broad and plain. “ No judge of any court can sit, as such, in any cause in which he is a partyP I do not see how we can avoid this express prohibition. If any exceptions had been intended in the statute, they would probably *423have been inserted. At all events, I think we are not at liberty to make them, or indulge in any speculations on the subject. We are controlled by the law, and are only to pronounce what it is.
It is argued that Barnes was not a judge, but a justice of the peace, and that the statute applies to judges only, and cannot be carried beyond the plain import of the words used. But the court, in the case of Edwards v. Russell, (21 Wend. 63,) put a different construction upon the statute, by deciding that the section applied to a justice as well as a judge, and said the same reasons existed for its application there, as well as in higher tribunals. (See 3 Comst. 547. Hopk. Ch. Rep. 1.)
It is also argued that the court of sessions was the only court which possessed jurisdiction to grant the order, and, that if Barnes could not have acted as a member of the court, the order could not have been granted. It has heen held that disqualifying statutes do not apply to a judge of a court having exclusive jurisdiction of the matter in controversy, for the reason that the door of justice would thus, as against one of the parties, be effectually barred. (19 John. 501. 6 John. Ch. 360. 5 Paige, 489. 2 Barb. Ch. Rep. 381.) But the reason does not exist, here, for the application of the rule recognized in the cases cited. The court of sessions of St. Lawrence county was the only tribunal which could grant the order, it is true. But if Barnes, the superintendent, had absented himself from the bench, or had not attended court on the day the order was granted, it would have been the duty of the county judge to have designated some other justice of the peace of the county to supply the vacancy occasioned by'his non-attendance, and thus a court could have been formed free from all legal objection, and fully competent to grant the order. There was no absolute necessity, therefore, for his sitting as a member of the court. (Laws of 1847, ch. 280, §40. 2 R. S. 377, 378, 4th ed.) I think, therefore, that the order was invalid, for this reason, that Barnes was a member of the court which granted it, and that the court therefore had no jurisdiction, and the proceedings and order were void.
*424[Fulton General Term,
January 2, 1854.
Hand, Cady and C. L. Allen, Justices.]
The judgment of the circuit court must be reversed and a new trial ordered. Costs to abide the event.